DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on June 21, 2022.  As directed by the amendment: claim(s) 1, 5, 11, 14, and 18 have been amended, claim(s) 4, 8-9, 13, 15 and 19 have been cancelled, and no claim(s) have been added. Thus, claims 1-3, 5-7, 10-12, 14, 16-18 and 20 are currently pending in the application.
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-7, 10-12, 14, 16-18 and 20 have been considered but the arguments do not apply to the combination of the references being used in the new grounds of rejection set forth above.  The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment. 
Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 contains the limitation “obtain one or more pieces of first biometric information including a heart rate variability (HRV) through the biometric sensor until a number of intervals between heart rates is greater than equal to a predetermined value…” The examiner has understood this to be greater than or  equal to
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-7, 10-12, 14, 16-18 and 20 are rejected under 35 U.S.C. 101 because, although the claims relate to an electronic device which is a system/machine and method (step 1), the claims invention is directed to an abstract idea, specifically to mental processes.  The claims detail an electronic device and method that utilizes a biometric sensor for obtaining biometric data/information, calibrating the data according to a heart rate, calculating intervals and differences between the intervals, generating and updating histograms.
Furthermore, the claimed invention is directed to an abstract idea, a mental process, (Step 2A: Prong 1) without significantly more. With regard to Step 2A, Prong 2, the judicial exception is not integrated into a practical application because beyond utilizing this heart rate variability technique with a computing system (i.e. processor, display memory and sensors), this can be performed simply by the user collecting data and then manipulating the data in a useful way (i.e. histograms) which can be done mentally or with pen and paper. Specifically, the method steps of obtaining, calibrating and calculating data are mere data analysis/evaluation that can be accomplished in a person’s mind.  Furthermore, the method steps of generating and updating histograms with the heart rate data is part of the abstract idea itself, as this can be done mentally or with pen and paper, i.e. a person redrawing a histogram, and merely relates to a common format for displaying data.. 
As established with the Alice decision, merely utilizing a processor or computer to automate and implement a method does not make it novel or patentably distinct. Additionally, the biometric sensor utilized within the claims are merely generic sensors that capture heart rate variability, biometric data, that is merely relates to the field of use but doesn’t detail any specificity outside of a generic sensor. Similarly, with the processor, display, and memory stated within the claims, it appears to be generic well-understood, routine, convention elements that are being used for analyzing the biometric data, specifically the heart rate variability.  Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the limitation “a memory configured to store a first histogram which is used to determine reference information for calculating a health condition of a user…” However, the claims as written do not require or positively recite/require a wearable device in the claimed limitations. The claims only require a memory that is configured to store a first histogram but hasn’t required the first histogram in the claims. Therefore, it is unclear what are the metes and bounds of the claims. 
Claim 11 states “A stress measurement method of an electronic device…” in the preamble. However, the claims doesn’t appear to explicitly detail measuring stress or anything stress related in the claims. Therefore, it is unclear how much weight should be given to the preamble and how this is related to a stress measurement method of an electronic device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-7, 11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2017/0035365 A1) in view of Sackner (US 7,604,603 B2), Jain (US 2014/0206944 A1) and Kim (US 2014/0337021 A1).
Regarding claim 1, Hasegawa discloses an electronic device (e.g. Fig 3:200) comprising: a memory (e.g. [0147] the storage/memory can be in the wearable apparatus or in the server system) to store a first histogram which is used to determine reference information for calculating a health condition of a user (e.g. [0060]; [0071] the update unit obtains a histogram detected based on the heart rate information acquired in the minimum heart rate measurement period or the basal heart rate as the reference information); a biometric sensor (e.g. Fig 3:10/20 [0138]); and at least one processor operatively connected with the memory and the biometric sensor (e.g. Fig 3:110), wherein the at least one processor is configured to: obtain biometric information including a heart rate through the biometric sensor (e.g. Fig 3:110/140 [0130]); generate a second histogram (e.g. Fig 8:S201); update the first histogram by accumulating the second histogram in the first histogram (e.g. Fig 8:S203); and update the reference information based on the updated first histogram (e.g. [0060]; [0181]). 
Hasegawa is silent regarding explicitly stating that it obtains biometric information including a heart rate variability, calibrate the obtained biometric information by using adaptive interpolation which changes an interpolation rate according to a heart rate; calculate intervals between heart rate from the heart rate variability; calculate a difference of the intervals between heart rates; generate a second histogram based on the calculated differences; when a number of differences of the intervals between heart rates is greater than or equal to a predetermined value, updates the first histogram by multiplying the first histogram by a forgetting factor and accumulating the second histogram, the forgetting factor varying in proportion to a difference between a current time and a previous update time of the first histogram.
While, Hasegawa does not explicitly state the use of heart rate variability it does disclose the use of the heart rate information such as heart rate values, frequencies, minimum and range of heart rate values which can be utilized to determine heart rate variability. Therefore, it would have been obvious to one of ordinary skill in the art to utilize heart rate variability as it is a well known parameter to evaluate when looking at heart rate.
However, Sackner discloses a method and system for extracting cardiac parameters to calibrate the obtained biometric information by using adaptive interpolation which changes an interpolation rate according to a heart rate (e.g. col 4 lines 27-56 and col 11 lines 34-67 and col 12 lines 1-37). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Hasegawa to incorporate the teachings of Sackner to calibrate the obtained biometric information by using adaptive interpolation which changes an interpolation rate according to a heart rate for the purpose of getting a smoother heart rate signal and information (e.g. Sackner col 11 lines 34-67 and col 12 lines 1-37).
Additionally, Jain discloses a stress model based on RR-integral average that calculate intervals between heart rate from the heart rate variability; calculate a difference of the intervals between heart rates (e.g. [0025]; [0038]-[0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Hasegawa to incorporate the teachings of Jain to calculate intervals between heart rate from the heart rate variability; calculate a difference of the intervals between heart rates for the purpose of utilizing a known parameter for updating histograms regarding the heart rate variability (e.g. [0025]; [0038]-[0042]).
Furthermore,  Kim discloses a system and method for analyzing physiological data (speech), wherein it updates the first histogram by multiplying the first histogram by a forgetting factor and accumulating the second histogram, the forgetting factor varying in proportion to a difference between a current time and a previous update time of the first histogram (e.g. [0060] the system tracks histograms by utilizing a forgetting factor wherein the forgetting factor may be the number of frames tracked before the current frame (essentially a difference in time between a current time and a previous update time)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Hasegawa to incorporate the teachings of Kim wherein it updates the first histogram by multiplying the first histogram by a forgetting factor and accumulating the second histogram, the forgetting factor varying in proportion to a difference between a current time and a previous update time of the first histogram for the purpose of tracking and updating the initial histogram (e.g. Kim [0060]).
Regarding claim 3, modified Hasegawa discloses wherein the first histogram is measured in a resting state of the user (e.g. Hasegawa [0288]; [0327]; [0329]).
Regarding claim 5, modified Hasegawa discloses wherein the biometric sensor comprises a heart rate measurement sensor configured to measure the HRV (e.g. Hasegawa Fig 3:10 [0138] Jain [0025]; [0038]-[0042]).
Regarding claim 6, modified Hasegawa discloses further comprising a display (e.g. Hasegawa [0139] Fig 6), wherein the at least one processor is configured to analyze the HRV and to calculate a stress based on the updated reference information (e.g. Hasegawa [0244]-[0250]; [0252]), and to display the calculated stress on the display (e.g. Hasegawa [0252]).
Regarding claim 7, modified Hasegawa discloses further comprising a communication module (e.g. Hasegawa Fig 3:220 [0140]), wherein the at least one processor is configured to share the updated first histogram with at least one of at least one other electronic device and a server connected through the communication module (e.g. Hasegawa [0137]; [0140]; [0148]).
Regarding claim 11, Hasegawa discloses a stress measurement method (e.g. [0244]-[0250]) of an electronic device which stores a first histogram which is used to determine reference information for calculating a health condition of a user (e.g. [0060]; [0071] the update unit obtains a histogram detected based on the heart rate information acquired in the minimum heart rate measurement period or the basal heart rate as the reference information), the method comprising: obtaining biometric information including heart rate through a biometric sensor (e.g. Fig 3:10/20 (sensors) 110/140 (processing units) [0130]; [0138]); generating a second histogram by analyzing the obtained biometric information (e.g. Fig 8:S201); updating the first histogram by accumulating the second histogram (e.g. Fig 8:S203); and updating the reference information based on the updated first histogram (e.g. [0060]; [0181]). 
Hasegawa is silent regarding explicitly stating that it obtains biometric information including a heart rate variability, calibrating the obtained biometric information by using adaptive interpolation which changes an interpolation rate according to a heart rate; calculating intervals between continuous heart rates from the heart rate variability; calculating a difference of the intervals between heart rates; generating a second histogram based on the calculated differences; when a number of differences of the intervals between heart rates is greater than or equal to a predetermined value, updates the first histogram by multiplying the first histogram by a forgetting factor and accumulating the second histogram, the forgetting factor varying in proportion to a difference between a current time and a previous update time of the first histogram.
While, Hasegawa does not explicitly state the use of heart rate variability it does disclose the use of the heart rate information such as heart rate values, frequencies, minimum and range of heart rate values which can be utilized to determine heart rate variability. Therefore, it would have been obvious to one of ordinary skill in the art to utilize heart rate variability as it is a well-known parameter to evaluate when looking at heart rate.
However, Sackner discloses a method and system for extracting cardiac parameters to calibrate the obtained biometric information by using adaptive interpolation which changes an interpolation rate according to a heart rate (e.g. col 4 lines 27-56 and col 11 lines 34-67 and col 12 lines 1-37). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Hasegawa to incorporate the teachings of Sackner to calibrate the obtained biometric information by using adaptive interpolation which changes an interpolation rate according to a heart rate for the purpose of getting a smoother heart rate signal and information (e.g. Sackner col 11 lines 34-67 and col 12 lines 1-37).
Additionally, Jain discloses a stress model based on RR-integral average that calculate intervals between heart rate from the heart rate variability; calculate a difference of the intervals between heart rates (e.g. [0025]; [0038]-[0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Hasegawa to incorporate the teachings of Jain to calculate intervals between heart rate from the heart rate variability; calculate a difference of the intervals between heart rates for the purpose of utilizing a known parameter for updating histograms regarding the heart rate variability (e.g. [0025]; [0038]-[0042]).
Furthermore,  Kim discloses a system and method for analyzing physiological data (speech), wherein it updates the first histogram by multiplying the first histogram by a forgetting factor and accumulating the second histogram, the forgetting factor varying in proportion to a difference between a current time and a previous update time of the first histogram (e.g. [0060] the system tracks histograms by utilizing a forgetting factor wherein the forgetting factor may be the number of frames tracked before the current frame (essentially a difference in time between a current time and a previous update time)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Hasegawa to incorporate the teachings of Kim wherein it updates the first histogram by multiplying the first histogram by a forgetting factor and accumulating the second histogram, the forgetting factor varying in proportion to a difference between a current time and a previous update time of the first histogram for the purpose of tracking and updating the initial histogram (e.g. Kim [0060]).
Regarding claim 16, modified Hasegawa discloses wherein the first histogram is measured in a resting state of the user (e.g. Hasegawa [0288]; [0327]; [0329]).
Regarding claim 17, modified Hasegawa discloses further comprising sharing the updated first histogram with at least one of at least one other electronic device and a server (e.g. Hasegawa [0137]; [0140]; [0148]).
Regarding claim 18, Hasegawa discloses an electronic device (e.g. Fig 3:200)  comprising: a display (e.g. [0139] Fig 6); a biometric sensor (e.g. Fig 3:10/20 [0138]); and a processor operatively connected with the display and the biometric sensor, wherein the processor is configured to: obtain one or more pieces of first biometric information through the biometric sensor (e.g. Fig 3:110 [0130]); determine a numerical value related to a user’s stress by using the one or more pieces of first biometric information, based at least on a first histogram which is generated according to a frequency corresponding to a change of a period during which one or more pieces of second biometric information obtained before the one or more pieces of first biometric information are obtained are measured (e.g. [0060]; [0071] the update unit obtains a histogram detected based on the heart rate information acquired in the minimum heart rate measurement period or the basal heart rate as the reference information [0244]-[0250]), and based at least on the determination, generate a second histogram in which a frequency corresponding to a change of a period during which the one or more pieces of first biometric information are measured is accumulated (e.g. Fig 8:S203 [0244]-[0250]), to determine another numerical value related to the user’s stress by using one or more pieces of third biometric information to be measured from the user based at least on the second histogram (e.g. [0244]-[0250]). 
Hasegawa is silent regarding explicitly stating that it obtains biometric information including a heart rate variability until a number of intervals between heart rates is greater than equal to a predetermined value, calibrate the obtained biometric information by using adaptive interpolation which changes an interpolation rate according to a heart rate; and updated using a forgetting factor, the forgetting factor varying in proportion to a first time at which the first histogram is generate and a second time at which the first histogram is updated
While, Hasegawa does not explicitly state the use of heart rate variability it does disclose the use of the heart rate information such as heart rate values, frequencies, minimum and range of heart rate values which can be utilized to determine heart rate variability. Therefore, it would have been obvious to one of ordinary skill in the art to utilize heart rate variability as it is a well-known parameter to evaluate when looking at heart rate.
Additionally, Jain discloses a stress model based on RR-integral average that calculate a difference of the intervals between heart rates (e.g. [0025]; [0038]-[0042]) and obtaining HRV until a number of intervals between heart rates is greater than equal to a predetermined value (e.g. [0037]-[0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Hasegawa to incorporate the teachings of Jain to calculate a difference of the intervals between heart rates and obtaining HRV until a number of intervals between heart rates is greater than equal to a predetermined value (e.g. [0025]; [0038]-[0042]).
However, Sackner discloses a method and system for extracting cardiac parameters to calibrate the obtained one or more pieces of first biometric information by using adaptive interpolation which changes an interpolation rate according to a heart rate (e.g. col 4 lines 27-56 and col 11 lines 34-67 and col 12 lines 1-37). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Hasegawa to incorporate the teachings of Sackner to calibrate the obtained biometric information by using adaptive interpolation which changes an interpolation rate according to a heart rate for the purpose of getting a smoother heart rate signal and information (e.g. Sackner col 11 lines 34-67 and col 12 lines 1-37).
However,  Kim discloses a system and method for analyzing physiological data (speech), being updated using a forgetting factor, the forgetting factor varying in proportion to a first time at which the first histogram is generate and a second time at which the first histogram is updated (e.g. [0060] the system tracks histograms by utilizing a forgetting factor wherein the forgetting factor may be the number of frames tracked before the current frame (essentially a difference in time between a current time and a previous update time)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Hasegawa to incorporate the teachings of Kim being updated using a forgetting factor, the forgetting factor varying in proportion to a first time at which the first histogram is generate and a second time at which the first histogram is updated for the purpose of tracking and updating the initial histogram (e.g. Kim [0060]).
Regarding claim 20, modified Hasegawa discloses wherein the processor is configured to determine the numerical value based at least on a reference value of the first histogram (e.g.  Calculated stress value [0244]-[0250]; [0252]).
Claims  2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Sackner, Jain and Kim, as applied to claims 1 and 11 above, and further in view of Johnson (US 2012/0053473 A1).
Regarding claims 2 and 12, modified Hasegawa is silent regarding wherein the reference information is a median of the first histogram.
However, Johnson discloses a parameter value rejection for a cardiac monitor wherein the reference information is a median of the first histogram (e.g. [0083]-[0085]; [0098]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hasegawa to incorporate the teachings of Johnson wherein the reference information is a median of the first histogram for the purpose of using a known way to interpret data from a histogram.
Claim 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Sackner, Jain and Kim, as applied to claims 1 and 11 above, and further in view of Shinar (US 2016/0058429 A1).
Regarding claim 10, modified Hasegawa is silent regarding wherein the at least one processor is configured to provide a warning message to the user when the calculated stress is greater than or equal to a set value.
However, Shinar discloses a pregnancy state monitoring system discloses wherein the at least one processor is configured to provide a warning message to the user when the calculated stress is greater than or equal to a set value (e.g. [0713] the system identifies when an elevated stress level has been detected and alerts the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and system of Hasegawa to incorporate the teachings of Shinar wherein the at least one processor is configured to provide a warning message to the user when the calculated stress is greater than or equal to a set value for the purpose of informing the user of a hazardous condition.
Regarding claim 14, modified Hasegawa discloses wherein obtaining the biometric information comprises obtaining the HRV (e.g. Hasegawa Fig 3:10 [0138]), the method further comprising: analyzing the HRV and calculating a stress based on the updated reference information (e.g. Hasegawa [0244]-[0250]; [0252]); providing the calculated stress (e.g. Hasegawa [0252]). Hasegawa is silent regarding providing a warning message when the calculated stress is greater than or equal to a set value.
However, Shinar discloses a pregnancy state monitoring system discloses wherein the at least one processor is configured to provide a warning message to the user when the calculated stress is greater than or equal to a set value (e.g. [0713] the system identifies when an elevated stress level has been detected and alerts the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and system of Hasegawa to incorporate the teachings of Shinar wherein the at least one processor is configured to provide a warning message to the user when the calculated stress is greater than or equal to a set value for the purpose of informing the user of a hazardous condition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached Monday-Thursday 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								October 31, 2022
/J.F.H./Examiner, Art Unit 3792  

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792